Citation Nr: 0828542	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  05-27 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for recurrent neck 
strain with degenerative joint disease and bilateral 
radiculopathy prior to January 26, 2006, and beginning April 
1, 2006, evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for left knee 
chondromalacia patella and degenerative joint disease, status 
post internal derangement, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for right knee 
chondromalacia patella and degenerative joint disease, 
postoperative, status post internal derangement, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to June 
1990.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado in which a 20 percent evaluation was granted 
for the cervical spine disability, and 10 percent evaluations 
were confirmed and continued for the left and right knee 
disabilities, respectively.

Subsequently, the veteran underwent cervical fusion.  In a 
March 2006 rating decision, the RO awarded a temporary 100 
percent evaluation under 38 C.F.R. § 4.30 effective January 
26, 2006.  The 20 percent evaluation was confirmed and 
continued effective April 1, 2006.  Notwithstanding, as this 
action does not constitute a full grant of all benefits 
possible, and as the veteran has not withdrawn his claim, the 
issue concerning entitlement to an increased rating for the 
cervical spine disability is still pending.  See AB v. Brown, 
6 Vet. App. 35 (1993).  

The veteran testified before the undersigned Veterans Law 
Judge in April 2008.  A transcript of the hearing is 
associated with the claims file.




FINDINGS OF FACT

1.  Prior to April 26, 2006 and beginning April 1, 2006, the 
service connected recurrent neck strain with degenerative 
joint disease and bilateral radiculopathy is manifested by 
range of motion at its most limited at 30 degrees forward 
flexion, 20 degrees extension, 15 degrees bilateral lateral 
flexion, 20 degrees right rotation, and 30 degrees left 
rotation; no findings of incapacitating episodes of 
intervertebral disc syndrome requiring prescribed bed rest; 
no findings of vertebral fracture or loss of vertebral body 
height; and intact sensation, motor strength, and reflexes, 
with diagnosed bilateral radiculopathy but no demonstrated 
neurological deficits.

2.  The service-connected left knee chondromalacia patella 
and degenerative joint disease, status post internal 
derangement is manifested by range of motion measuring zero 
to 90 degrees at its most limited; absent findings of genu 
recurvatum, impairment of the tibia and fibula, symptomatic 
dislocated or removed cartilage, instability or subluxation, 
or ankylosis; and asymptomatic scars.

3.  The service connected right knee chondromalacia patella 
and degenerative joint disease, postoperative, status post 
internal derangement is manifested by range of motion 
measuring zero to 90 degrees at its most limited; absent 
findings of genu recurvatum, impairment of the tibia and 
fibula, symptomatic dislocated or removed cartilage, 
instability or subluxation, or ankylosis; and asymptomatic 
scars.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for recurrent neck strain with degenerative joint disease and 
bilateral radiculopathy prior to January 26, 2006 and 
beginning April 1, 2006 are not met.  38 U.S.C.A. § 1155, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. Part 4, § 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5290, 5293 (effective 
prior to September 26, 2003), Diagnostic Codes 5235 to 5243 
(effective September 26, 2003).

2.  The criteria for an evaluation greater than 10 percent 
for left knee chondromalacia patella and degenerative joint 
disease, status post internal derangement are not met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1 - 
4.14, 4.40, 4.41, 4.44, 4.45, 4.71a, Diagnostic Code 5257-
5010 (2007).

3.  The criteria for an evaluation greater than 10 percent 
for right knee chondromalacia patella and degenerative joint 
disease, postoperative, status post internal derangement are 
not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.1 - 4.14, 4.40, 4.41, 4.44, 4.45, 4.71a, 
Diagnostic Code 5010 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any.  See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life and (2) that 
if an increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
The notice must also provide examples of the types of medical 
and lay evidence that may be obtained or submitted.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate preadjudicatory notice, and 
that error is presumed prejudicial, the record reflects that 
the purpose of the notice was not frustrated.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 
supra.

In a January 2003 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected cervical spine and bilateral knee disabilities, the 
evidence must show that his condition had increased in 
severity such that current symptomatology more closely 
approximated the rating schedule criteria for the next higher 
evaluation.  The letter also explained that the VA was 
responsible for (1) requesting records from Federal agencies, 
(2) assisting in obtaining private records or evidence 
necessary to support his claim, and (3) providing a medical 
examination if necessary.  The June 2003 rating decision 
explained the criteria for the next higher disability rating 
available for the cervical spine disability and right and 
left knee disabilities under the applicable diagnostic code.  
The August 2005 statement of the case provided the appellant 
with the applicable regulations relating to disability 
ratings for his service-connected neck and knee disabilities, 
as well as the requirements for an extraschedular rating 
under 38 C.F.R. § 3.321(b) and stated that, pursuant to 38 
C.F.R. § 4.10, disability evaluations center on the ability 
of the body or system in question to function in daily life, 
with specific reference to employment.  Moreover, the record 
shows that the appellant was represented by a Veteran's 
Service Organization throughout the adjudication of the 
claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  
Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 489 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and afforded the veteran the opportunity to 
give testimony before the Board, which he did do.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II. Increased Evaluations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155. Separate diagnostic codes identify the 
various disabilities. Id. Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder. 38 C.F.R. §§ 4.1 and 4.2.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor, 38 C.F.R. § 4.3. If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 
4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).



Cervical Spine

The veteran was service connected for recurrent neck strain 
in a March 1991 rating decision.  The disability was 
evaluated as noncompensable under Diagnostic Code 5290, 
effective in June 1990.  In an October 1995 rating decision, 
the evaluation was increased to 10 percent, effective in 
February 1995.  In a June 2003 rating decision, the 
evaluation was increased to 20 percent under Diagnostic Code 
5010-5290, effective in December 2002.  In March 2006, a 
temporary total evaluation was granted effective January 26, 
2006.  The 20 percent evaluation was resumed, under 
Diagnostic Code 5237, effective April 1, 2006.  The 20 
percent evaluation has been confirmed and continued to the 
present.

Prior to January 26, 2006, the 20 percent evaluation assigned 
the veteran's recurrent neck strain with degenerative joint 
disease and bilateral radiculopathy was assigned under 
Diagnostic Code 5010-5290 for a degenerative arthritis rated 
analogous to limitation of the cervical spine.  See 38 C.F.R. 
§ 4.27.  Under the regulations in effect at the time the 
veteran filed his claim, 38 C.F.R. § 4.71, a 20 percent 
evaluation afforded under Diagnostic Code 5290 contemplated 
limitation of motion of the cervical spine that was moderate 
in severity.  A higher, 30 percent, evaluation could be 
warranted for limitation of motion that was severe.  

Higher evaluations were afforded for favorable ankylosis of 
the cervical spine (30 percent under Diagnostic Code 5287), 
ankylosis of the entire spine in a favorable angle (60 
percent under Diagnostic Code 5286), and residuals of 
fracture vertebrae without cord involvement and manifested by 
abnormal mobility (60 percent or to be evaluated in 
accordance with limitation of motion or spasm with an 
additional 10 percent for demonstrable deformity of vertebral 
body under Diagnostic Code 5285).  A higher, 40 percent, 
evaluation could also have been warranted for intervertebral 
disc syndrome manifested by incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months (Diagnostic Code 5293).

Diagnostic Code 5293 instructs that symptoms of 
intervertebral disc syndrome shall be evaluated on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurological manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  

Note (1) following Diagnostic Code 5293 reflects that for the 
purposes of evaluations under 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician. Chronic orthopedic 
and neurological manifestations means orthopedic and 
neurological signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.

Note (2) following Diagnostic Code 5293 reflects that when 
evaluating on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated under the criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Neurological disabilities are to be separately evaluated 
using criteria or the most appropriate neurological 
diagnostic code or codes.

Effective September 26, 2003, the rating criteria were 
revised.  The criteria concerning intervertebral disc 
syndrome rated on the basis of incapacitating episodes 
remained the same but were reclassified as Diagnostic Code 
5243.  In the revision effective September 26, 2003, the 
notes following the version of Diagnostic Code 5293 that 
became effective on September 23, 2002 were inadvertently 
deleted.  The omission was corrected by 69 Fed. Reg. 32,449 
32,450 (June 10, 2004), effective September 26, 2003.

The revised regulations regarding diseases and injuries to 
the spine, effective September 26, 2003, provided a General 
Rating Formula for Disease and Injuries of the Spine.  The 
revised criteria require that a spinal disability is to be 
evaluated under whichever method results in the higher 
evaluation, when all disabilities are combined, under 
38 C.F.R. § 4.25, and the spine is to be evaluated with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.

The 20 percent evaluation confirmed and continued in the 
March 2006 rating decision was assigned under the revised 
General Rating Formula, which contemplates a 20 percent 
evaluation for forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees or a combined 
range of motion of the cervical spine not greater than 170 
degrees or muscle spasm or guarding severe enough to result 
in abnormal gait or abnormal spinal contour.  A higher, 30 
percent, evaluation contemplates forward flexion of the 
cervical spine at 15 degrees or less, or favorable ankylosis 
of the entire cervical spine.  A 40 percent evaluation is 
provided for unfavorable ankylosis of the entire cervical 
spine.  A 50 percent evaluation contemplates unfavorable 
ankylosis of the entire thoracolumbar spine, and a 100 
percent evaluation is afforded for unfavorable ankylosis of 
the entire spine.

Note (1) following the General Rating Formula stipulates that 
any associated objective neurological abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are to be evaluated separately, under an appropriate 
diagnostic code.  Note (2) reflects that for VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degree, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 degrees.  Note (4) 
indicates that range of motion measurements should be rounded 
to the nearest five degrees.  Note (5) stipulates that for VA 
compensation purposes, unfavorable ankylosis is a condition 
in which the entire cervical spine is fixed in flexion or 
extension and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurological symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

The General Counsel of VA has held that where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran. In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation. If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change. As such, 
VA must consider the claim pursuant to the both criteria 
during the course of the entire appeal. See VAOPGCPREC 3-
2000.

The medical evidence does not show that the required 
manifestations are met for an evaluation in excess of 20 
percent for the veteran's cervical spine disability under 
either the old or the new criteria.  

Of record are VA and private treatment records and VA 
examination reports dated in February 2003 and May 2007.   In 
aggregate, these records establish that the veteran manifests 
limitation of cervical spine motion at 30 degrees flexion, 20 
degrees extension, 15 degrees bilateral lateral bending, 20 
degrees right rotation, and 30 degrees left rotation at its 
most restricted-allowing for additional limitation of motion 
on repetitive use or flare-ups at the time of examination in 
February 2003.  It is noted that while the veteran exhibited 
guarding on repeated motion in May 2007, he was observed to 
exhibit no additional limitation of motion, weakness, 
impaired endurance, incoordination, or instability.  The 
medical evidence presents no findings of fractured vertebrae 
or vertebrae having decreased body height.  

VA and private treatment records show that the veteran has 
complained of bilateral arm weakness and numbness.  However, 
these records show that throughout, no atrophy, or deficits 
in sensation, motor, or strength has been detected.  Sensory 
and neurological findings have been found to be intact or 
within normal limits throughout.  In particular, results of 
electromyography (EMG) testing in January 2002 were negative.  
In April 2003, he reported numbness in his hands on 
hyperextension of the cervical spine.  The physician noted 
that motor, sensory, and reflex testing results were grossly 
intact.  Further neurological evaluation was conducted in 
August 2003 and motor/sensory/reflect findings were 
determined to be intact with no definite neurological 
deficit.  It was determined, however, that the veteran would 
likely need disc excision and fusion, probably at C3-4 in the 
future.  In January and November 2005, neurological testing 
was again found to be within normal limits.  In January 2006, 
just before the veteran underwent cervical spine fusion, 
strength was found to be 5 of 5 with normal bulk and tone, 
and neurological and sensory findings were grossly intact.  
Following the cervical fusion, outpatient records show 
continued complaints of pain and problems with the upper 
extremities, and a TENS unit was prescribed.  However, 
entries dated in 2007 reflect no neurological pathology by 
EMG and neurological testing.  In particular, March 2007 
testing reflected no evidence of left or right carpal tunnel 
syndrome, ulnar neuropathy, or C8 radiculopathy.  Clinical 
findings continued to show a stable fusion.

As the medical evidence demonstrates that the range of motion 
of the veteran's cervical spine is limited to no more than 30 
degrees forward flexion, the medical evidence does not 
demonstrate that an evaluation greater than 20 percent under 
Diagnostic Code 5237 of the new criteria is warranted.  
Similarly, as the medical evidence shows that the range of 
motion of the veteran's cervical spine is limited to no more 
than 30 degrees flexion, 20 degrees extension, 15 degrees 
bilateral lateral bending, 20 degrees right rotation, and 30 
degrees left rotation at its most restricted, the medical 
evidence does not demonstrate that the range of motion is 
more than moderately impaired under Diagnostic Code 5290 of 
the old criteria.

Higher evaluations could be warranted under the old or the 
new rating criteria, as noted above; however, the medical 
evidence does not show that the required manifestations are 
present.  Specifically, the veteran does not exhibit 
favorable or unfavorable ankylosis of the cervical spine or 
the entire spine, and the medical evidence does not reflect 
manifestations of deformed or fractured cervical vertebrae.  
With regard to any rating on the basis on incapacitating 
episodes, there is no evidence that any physician has 
prescribed bed rest due to the veteran's cervical spine 
condition.  Accordingly the evidence does not establish that 
a higher evaluation under these diagnostic codes is 
warranted.

As to whether separate evaluations for neurological 
manifestations are warranted, as discussed above, the medical 
evidence does not show that the veteran exhibits neurological 
manifestations that are attributed to his service-connected 
cervical spine disability.  Hence, separate, compensable 
evaluations for neurological manifestations are not warranted 
in the present case.

The preponderance of the evidence is against the award of an 
evaluation greater than 20 percent for the veteran's cervical 
spine disability either before January 26, 2006 or beginning 
April 1, 2006.

Right and Left Knee Disabilities

Service connection for internal derangement/chondromalacia 
patella of the left knee and for chondromalacia patella of 
the right knee was granted in a March 1991 rating decision.  
A 10 percent evaluation was granted for the left knee 
disability, under Diagnostic Code 5257, effective in June 
1990.  A noncompensable evaluation was granted for the right 
knee disability, under Diagnostic Code 5003-5257, also 
effective in June 1990.  In a February 1993 rating decision a 
10 percent evaluation was granted for the right knee 
disability under Diagnostic Code 5010, effective in January 
1993, and the description was changed to internal 
derangement, chondromalacia patella with degenerative 
arthritis.  These evaluations have been confirmed and 
continued to the present.  Currently, the left knee is rated 
under Diagnostic Code 5257-5010, and the right knee is under 
Diagnostic Code 5010.

A 10 percent evaluation is afforded for traumatic arthritis 
under Diagnostic Code 5010 where limitation of motion is 
present but does not otherwise warrant a compensable 
evaluation under the criteria for limitation of motion of the 
joint affected, here Diagnostic Codes 5260 and 5261 which 
contemplate, respectively, a 10 percent evaluation for 
limitation of motion to 45 degrees flexion, and 10 degrees 
extension.  Twenty percent evaluations are afforded under 
Diagnostic Codes 5260 and 5261 for limitation of flexion to 
30 degrees and for limitation of extension to 15 degrees.

Diagnostic Code 5257 contemplates a 10 percent evaluation for 
recurrent subluxation or lateral instability that is slight 
in severity, and a 20 percent evaluation for moderate 
severity.

The medical evidence does not show the required 
manifestations are met for a higher, 20 percent evaluation on 
the basis of either limitation of motion and/or instability 
or recurrent subluxation.  Clearly, limited motion so as to 
warrant a higher rating for limitation of flexion or a 
separate compensable rating for limitation of flexion has not 
been shown; extension of the knees has been consistently 
shown to be full on the examinations in February 2003, May 
2005 and May 2007.

While private medical records show some medial gapping with 
valgus strain in August 2004, no other ligamentous 
instability was observed and this finding has not been 
observed in VA treatment records or VA examination reports.  
Rather, these records show objective observations of pain and 
painful motion with range of motion measured at zero to 90 
degrees, bilaterally, at its most limited and accounting for 
pain and weakness on use.  VA examinations conducted in 
February 2003, May 2005, and May 2007 show no findings of 
instability.  Rather ligaments were found to be stable.  
Crepitus was present, as well as tenderness to palpation.  In 
February 2003, the veteran was noted to exhibit very little 
endurance in both knees due to pain.  But the examiner was 
not able to assign a specific degree of motion loss to this 
factor.  He was observed to walk with a gait favoring his 
right knee and to have decreased muscle strength in the left 
calf, but in May 2005 and May 2007, the examiner found no 
pain, fatigue, weakness, incoordination, instability, 
impaired endurance, or other change in range of motion on 
repetitive motion.  The veteran reported requiring braces and 
a cane to ambulate, but he was not observed to require them 
in any of the VA examinations.  A separate compensable rating 
under Diagnostic Code 5257 is not warranted because 
subluxation or instability is not shown in either knee.

X-ray findings were of moderate to severe changes of the left 
knee with some narrowing of the patellofemoral joint, and of 
moderate to severe degenerative joint disease on the right in 
all three compartments with the patellofemoral joint 
appearing the most severely involved in May 2005.  In May 
2007, findings showed moderate medial compartment joint space 
narrowing, mild lateral compartmental joint space narrowing, 
moderate osteophytes, moderate patellofemoral joint space 
narrowing and moderate osteophyte formation with 
tricompartmental moderate osteoarthritis on the left and 
right, absent effusion.

Left and right patellar chondromalacia and degenerative joint 
disease, status post operative residuals, limitation of 
motion, pain, and decreased endurance was diagnosed in 
February 2003.  In May 2005 degenerative joint disease was 
diagnosed in the knees, bilaterally, with limitation of 
motion.  And in May 2007, the diagnoses were of left knee 
status post injury, chondromalacia patella with degenerative 
joint disease, status post surgery with well-healed almost 
non-visible scars, limitation of motion, and osteoarthritis 
by X-ray; and of right knee chondromalacia patella, 
degenerative joint disease by X-ray, postoperative status 
post internal derangement, with well-healed scars and 
limitation of motion.

Higher evaluations are also afforded for an impairment of the 
tibia and fibula involving malunion with marked knee or ankle 
disability under Diagnostic Code 5262, dislocated symptomatic 
semilunar cartilage with episodes of locking, pain and 
effusion under Diagnostic Code 5258, and favorable ankylosis 
under Diagnostic Code 5256.  However, the medical evidence 
does not show that the required manifestations are present 
with respect to any of those diagnostic codes.  First, 
private medical records show an episode of locking on full 
extension in the right knee and possible joint effusion in 
July 2004.  But episodes of locking have not been otherwise 
observed in private or VA records.  Rather, objective 
observations in VA treatment records and VA examinations did 
not reveal locking in either knee.  Similarly, the possible 
finding of effusion has not been confirmed in either private 
or VA records.  Rather, clinical findings of record exclude 
effusion in either knee joint.  VA and private medical 
records show no findings of ankylosis, or malunion of the 
tibia and fibula.

The preponderance of the evidence is against an evaluation 
greater than 10 percent, each, respectively, for the service 
connected left and right knee disabilities.  

Separate, compensable evaluations may be afforded for 
distinct disabilities resulting from the same injury as long 
the symptomatology for one condition is not duplicative of or 
overlapping with the symptomatology of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); VAOPGPREC 
23-97 (July 1, 1997; revised July 24, 1997).  Separate, 
compensable evaluations may be afforded for limitation of 
flexion and extension, respectively, under Diagnostic Codes 
5260 and 5261.  See VAOPGCPREC 9-2004 (September 17, 2004).

Separate, compensable evaluations are available for genu 
recurvatum, under Diagnostic Code 5263, impairment of the 
tibia and fibula with slight knee or ankle disability under 
Diagnostic Code 5262, symptomatic removal of the semilunar 
cartilage under Diagnostic Code 5259, dislocated semilunar 
cartilage with episodes of locking, pain and effusion under 
Diagnostic Code 5258, and ankylosis of the knee in a 
favorable position.  However, the preponderance of the 
medical evidence is against the award of a separate, 
compensable evaluation for such manifestations.

The veteran's left and right knee disabilities do not exhibit 
genu recurvatum, and, as discussed above, they are not 
manifested by impairment of the tibia and fibula, removed 
symptomatic or dislocated semilunar cartilage with episodes 
of locking, pain, and effusion, or ankylosis.  Therefore, 
separate compensable evaluations can not be warranted under 
these diagnostic codes.  

Separate, compensable evaluations could be warranted for 
residual scars that are superficial, do not cause limited 
motion, and are of an area of 144 square inches (929 square 
centimeters) or greater under Diagnostic Code 7802; or that 
are unstable, involving frequent loss of covering of skin 
over the scar under Diagnostic Code 7803; or that are 
superficial and painful on examination under Diagnostic Code 
7804; or that cause limitation of motion of the affected part 
under Diagnostic Code 7805.  However, VA and private medical 
evidence do not show that the required manifestations are 
present.  Medical evidence reflects that the scars present on 
the veteran's left and right knees are well healed and 
asymptomatic and, taken together (see Note (1) following 
Diagnostic Code 7802), measure less than 929 square 
centimeters.  Therefore, the preponderance of the evidence is 
against the award of separate, compensable evaluations for 
the left and right knee scars.

The preponderance of the evidence is against the veteran's 
claims, there is no doubt to be resolved, and increased 
ratings for recurrent neck strain with degenerative disc 
disease and bilateral radiculopathy before January 26, 2006 
and beginning April 1, 2006, for left knee chondromalacia 
patella and degenerative joint disease, status post internal 
derangement, and right knee chondromalacia patella and 
degenerative joint disease, postoperative, status post 
internal derangement are not warranted.

Summary

In evaluating the veteran's service-connected cervical spine, 
left knee and right knee disabilities, the Board considered 
the disabling effects of pain, pain on motion, and weakness 
as indicated in the above discussions. See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The veteran's complaints of pain and 
pain on motion, and the examiner's observations of pain, 
painful motion, and weakness and limited endurance were 
considered in the level of impairment and loss of function 
attributed to his cervical spine and left and right knee 
disabilities.

The Board has considered the statements and testimony the 
veteran offered in April 2008 before the undersigned Veterans 
Law Judge.  The Board accepts the veracity of his statements 
and recognizes that he is competent as a lay person to report 
that of which he has knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, the veteran is not competent 
to offer a medical opinion as to the extent of his 
disabilities, as there is no evidence of record that he has 
specialized medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

The assignment of different evaluations throughout the 
pendency of the veteran's appeal has been considered, in 
accordance with Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, the medical evidence does not support staged 
evaluations in the present case.

Application of an extraschedular evaluation under 38 C.F.R. 
Section 3.321(b)(1) has been considered, but is not here 
warranted, as the medical evidence does not present 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  Frequent hospitalizations have not been 
shown nor has the veteran offered evidence of marked 
interference with employment due solely to each disability.




ORDER

An evaluation greater than 20 percent for recurrent neck 
strain with degenerative disc disease and bilateral 
radiculopathy before January 26, 2006 and beginning April 1, 
2006 is denied.

An evaluation greater than 10 percent for left knee 
chondromalacia patella and degenerative joint disease, status 
post internal derangement is denied.

An evaluation greater than 10 percent for right knee 
chondromalacia patella and degenerative joint disease, post-
operative, status post internal derangement is denied.




____________________________________________
	HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


